DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a fuel cell vehicle, and related method, comprising a scavenging period setting unit configured to set a scavenging period based on atmospheric air pressure according to the relationship that the lower the atmospheric air pressure, the shorter the scavenging period.
Takeyama (US 2019/0115604 A1) in view of Naganuma et al. (US 2016/0133963 A1) is considered to be the closest relevant prior art to independent claims 1 and 5.  Takeyama in view of Naganuma et al. discloses most of the claim limitations as set forth previously (see OA dated 04/14/2022).  However, Takeyama in view of Naganuma et al. does not disclose, teach, fairly suggest, nor render obvious the recited scavenging period being set in accordance with the relationship that the lower the atmospheric pressure, the shorter the scavenging period.  To the contrary, Naganuma et al. explicitly teaches that “completion time residual water scavenging determination” is made according to outside air temperatures (see e.g. [0044-0046]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards determining a scavenging period based upon atmospheric pressure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        07/27/2022